Hurt, J.
Appellant was tried and convicted of the theft of ten pieces of gold coin of the denomination of twenty dollars each. The prosecution, to convict, relied not alone but largely upon the fact that, just before the theft, defendant was poor, and that he had no money or means; and that just after the theft he was frequently seen in possession of several gold pieces of the samó denomination.
It appears by bill of exceptions that on the night of the *505'Tth of March, the trial proceeding, the defendant’s counsel, after having examined all of the witnesses in behalf of defendant except Mrs. Hewitt, mother of defendant, stated in open court that Mrs. Hewitt was too unwell to come into the court-room on that night, and gave notice to the court and district attorney that, on convening of court on the next morning, he would offer said witness to prove the reception of an express package that had been shipped from Oolum'.us, G-a., to said witness, and delayed at Texarkana, in the express office, because there was no express office at De Kalb in Bowie county, Texas, the residence of witness; and that said package was) by the agent of the express company at Texarkana, forwarded to Mrs. Hewitt at De Kalb, some time in February or March, 1880, and that said package contained, among other " articles of value, one hundred and fifty dollars in twenty-dollar gold pieces, and a ten-dollar gold piece; and that of this money witness had given defendant three of the twenty-dollar gold pieces; one to pay Capt. Tom Lenox on the purchase of a horse, another to Mr. Rosser on purchase of some cows, and another to buy defendant a suit of clothes; and that these gifts were made in the month of May, 1880. And counsel further called the attention of the court to this testimony of this witness as given before the examining court on the 26th day of June,. 1880, when an investigation of this charge was had before the examining court. It is admitted in the bill that the witness, Mrs. Hewitt, had sworn before the examining court substantially to the facts as above set forth. In reply to this statement of the defendant’s counsel, the district attorney said he would object to the introduction of Mrs. Hewitt as a witness on the following morning, and demanded that the defendant close before he (the district attorney) offered his rebutting testimony. The defendant’s counsel then stated that the case was closed, but he would nevertheless offer Mrs. Hewitt as. a witness the *506following morning for the purpose of proving hy her what he had just stated.
On the following morning when the court convened, Mrs. Hewitt being in court, she was offered as a witness to prove the facts which have been detailed above, and the attention of the court and district attorney was called to the fact that she had sworn to these facts before the examining court, her evidence being then in court and subject to their inspection. The district attorney objected, which objection was sustained by the court, and defendant by his attorneys excepted and reserved their bill.
Those facts were of the highest importance to the defendant under the case as made by the State. For, if true, the inculpatory evidence of the State, except that of the witness Watson, was explained on this proffered evidence, which tended strongly to explain it. Art. 661 of the Code of Criminal Procedure provides that “the court shall allow testimony at any time before the argument of a cause is concluded, if it appear that it is necessary to a due administration of justice.” If the due administration of justice demanded the introduction of this evidence, the court had no discretion but to admit it. That it was material and of great importance to the rights of the defendant cannot be denied. Did the proper and due administration of the law justify the court in its rejection? We think not, but on the other hand, the attending facts clearly demanded that active operation and application be given to said article. Defendant, the night before the evidence was offered, closed his evidence. At that time Mrs. Hewitt was sick and unable to attend and testify. The court and district attorney were informed of this, and notified that on the next morning she would be offered to prove certain very material facts. That she was sick was not in any manner questioned or denied. There was not the slightest circumstance indicating a disposition on the part of counsel for the defendant to *507impede the progress of the trial or trifle with the court. How the introduction of that evidence at that time could even tend to obstruct or trifle with the due administration of justice, we fail to comprehend. We are of the opinion that, not only the due administration of justice, but the plainest principles of right demanded its reception. The law does not demand the life, liberty or property of its citizens, but upon a fair and legal trial. Instead of seeking to convict by unfair means, every opportunity should be, and is by the law, extended the citizen to meet the charge made against him, consistent with the due administration of justice.
We are of opinion that the court erred in sustaining the objection of the district attorney to the evidence proffered, and that the judgment should be reversed.
Reversed and remanded.